Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed June 22, 2021.
	Claims 1-25 are cancelled.
	Applicant has amended claims 26-27, 31-32.
	Applicant has added new claims 33-34.
	Claims 26-34 are pending.
	Claims 26-34 are under examination. 

Priority
	This application is a National Stage of International Application No. PCT/US2016/065704 filed December 9, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/266,181 filed December 11, 2015. Acknowledgement is made to Applicant's claim to Domestic Benefit of Provisional Application 62/266,181 filed December 11, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/06/2021 is being considered. 

Drawings
	Applicant’s petition to accept Color Drawings filed 07/06/2021 is acknowledged. A petition decision will be forthcoming. If the petition is granted, the color drawings filed 07/06/2021 will be accepted by the Examiner.
Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/22/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Specification
The prior objection to the specification for the use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
Applicant’s amendment to the specification filed 03/23/2021 fails to correct ALL instances of improperly demarcated trademarks in the instant application. One example of an improperly demarcated trademarks in the instant application is “Accutase” which appears on page 118, line 35. It is noted that the provided examples should not be considered a complete list of improperly demarcated trademarks found in the instant application. Applicant must correct all instances of improperly demarcated trademarks found in the instant application. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
 Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's 


Claim Objections
	Claim 33 is objected to because of the following informalities:
Claim 33 recites the abbreviation “DMEM” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). See specification, page 1, “Glucose transporter 1 (Glut1)”. Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: Independent claim 26 recites a method of preparing a myoblast cell comprising a step of contacting a progenitor cell with a WNT agonist and DAPT. That is, the claims embrace a method step of contacting a broad genus of progenitor cells with a broad genus of WNT agonists and with DAPT, whereby the method step results in the generation of a myoblast cell. The specification provides no definition of a “progenitor cell” and therefore embraces any cell capable of differentiating into a myoblast cell, under the broadest reasonable interpretation. Human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSCs) are provided as exemplary progenitor cells that may be used in the claimed invention (paragraph [0049]). Although not limiting the scope of the claims, Fig 6J provides CHIR99021, BIO, 
Guidance of the Specification/ Existence of Working Examples: Paragraph [0029] of the specification discloses that CHIR99021 is a GSKβ inhibitor that actives WNT signaling. Paragraph [0029] further discloses that “MESOGENIN1 is a genetic marker for the pre-somite mesoderm fate”. Figure 6J and pages 9-10, joining paragraph, discloses four other GSKβ inhibitors and recombinant WNT proteins (BIO, Lithium chloride, Kenpallone, SB 216763, WNT1, WNT3a, and WNT7a) and that only CHIR99021 was effective for inducing MESOGENIN1 (MSGN1) expression in progenitor cells (see “CHIR99021 significantly increases expression of MESOGENIN1(MSGN1)::eGFP and TBX6+ cells … (J) None of the four other GSKβ inhibitors nor recombinant WNT proteins recapitulate the effect of CHIR99021 on MESOGENIN1::eGFP expression”). That is, the specification discloses that only a single species, CHIR99021, of the broad genus of WNT agonists was effective in inducing myogenesis, whereas seven other species (BIO, Lithium chloride, Kenpallone, SB 216763, WNT1, WNT3a, and WNT7a) were not effective.
It is further noted that the instant claims recite a single method step of contacting the progenitor cell with a WNT agonist and DAPT. In contrast, Applicant’s working example, describes a method comprising:
a step of contacting hESCs/hiPSCs with 10 µM CHIR99021 for 4 days;
followed by a step of contacting the cells with 3 µM of DAPT for at least 4 days.
See Figures 6O to 6R (legend in paragraph [0022]); and see paragraph [0049].
In other words, Applicant’s working example is not commensurate in scope with the instant claims. In particular, it is noted that the claims recite a single step of contacting progenitor cells with both a WNT agonist and DAPT; however, Applicant’s working example describes a first 
State of the Art/Predictability of the Art: 
Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS, discloses that CHIR99021 is an WNT agonist that is sufficient to direct differentiation of hPSCs towards a myogenic phenotype (see page 621-622, “Paraxial mesoderm specification of hPSCs was achieved through activation of WNT/beta-catenin signaling mediated by the small molecule GSK-3b inhibitor CHIR 99021”; pages 628-629, joining paragraph, “we show that CHIR alone is sufficient for myogenic induction”). However, Borchin does not disclose other WNT agonists, besides CHIR99021, that are sufficient to direct differentiation of hPSCs towards a myogenic phenotype. 
	WO 2016/168890 A1 to Schmidt et al. (published: 10/27/2016; priority claim to US Provisional Application 62/151,352 filed 04/22/2015), of record in IDS (see WO 2016/168890 A8 for corrected priority data), discloses a method step of contacting human embryonic stem cell lines (GENEA017 and GENEA020) with 3 µM CHIR99021 and 10 µM DAPT for 9 days. However, Schmidt reports that the cells failed to differentiate into myoblasts (see paragraphs [00208-00209], and Table 1 on page 53). It is noted that written support of these teachings is found on pages 47-48 of the specification of US Provisional Application 62/151,352 (Schmidt’s priority claim). That is, Schmidt performs the recited method steps of independent claim 26 but fails to achieve the recited intended result of generating a myoblast cell. Accordingly, in light of Schmidt, independent claim 26 fails to recite the minimally sufficient structure and/or manipulative steps required to achieve the recited intended result of generating a myoblast cell.
The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of generating a myoblast cell that is commensurate in scope with the instant claims, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 26-32 are rejected under 35 U.S.C. 103 was being unpatentable over U.S. Patent 10,620,109 B2 to Saito et al. (issued: April 2020; foreign priority to Japanese Patent Application JP2015-005447 filed January 2015); in view of Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission; Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; and Mayeuf-Louchart et al. “Notch regulation of myogenic versus endothelial fates of cells that migrate from the somite to the limb”, PNAS (June 2014), Vol. 111, No. 24, 8844-8849, of record in IDS.

U.S. Patent 10,620,109 B2 to Saito et al. claims foreign priority to Japanese Patent Application JP2015-005447 filed January 2015 (published: January 2016). A copy of JP2015-005447 with an attached machine translation has been provided. Written support for the teachings of U.S. Patent 10,620,109 B2 relied on by the Examiner can be found in JP2015-005447, as outlined below.
Regarding claim 26, patent claims 9-10 recite a differentiation protocol for the induction of pluripotent stem cells into skeletal muscle progenitor cells comprising:
(1) a step of culturing mammalian pluripotent stem cells in a culture medium comprising CHIR99021 and SB431542;
(2) a step of culturing the cells of step (1) in a culture medium comprising LiCl, SB431542, IGF1 , HGF and bFGF.
(3) a step of culturing the cells of step (2) in a culture medium comprising LiCl, SB431542, and IGF1;
(4) a step of culturing the cells of step (3) in a culture medium comprising SB431542, IGF1, and HGF; and
(5) a step of culturing the cells of step (4) in a culture medium comprising SB431542, IGF1, and serum.
See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447 for written support of the above teachings. 
Examiner notes that paragraphs [0029] of the instant specification discloses that CHIR 99021 activates WNT signaling.

Saito does not teach further contacting the pluripotent stem cells with DAPT. Prior to the effective filing date of the instantly claimed invention, Mayeuf-Louchart is considered relevant prior art for demonstrating that treatment of somites (stem cells) with DAPT (inhibitor of Notch signaling) directs the somites towards a myogenic cell fate, as opposed to an endothelial cell fate. See Abstract; see page 8847, col. 2, first paragraph. Therefore, prior to the effective filing date of the prima facie obvious to one of ordinary skill in the art to modify the method taught by Satio to further contact the pluripotent stem cells with DAPT with a reasonable expectation of success because Mayeuf-Louchart demonstrates that treatment of somites (stem cells) with DAPT directs the somites towards a myogenic cell fate, as opposed to an endothelial cell fate. An artisan would be motivated to contact the pluripotent stem cells with DAPT because Mayeuf-Louchart teaches that DAPT promotes a myogenic cell fate in somites (skeletal muscle precursors).
	Regarding claim 27, patent claim 10 recites wherein the agent is CHIR99021 in step (1). See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447.
	Regarding claim 28, col. 14, lines 4-10, disclose wherein the pluripotent stem cell is an induced pluripotent stem (iPS) cell. See page 20 of the specification of the provided machine translation of foreign priority document JP2015-005447.
	Regarding claim 29, col. 28, lines 27-33, disclose that the iPS cell is induced from a somatic cell of a DMD (Duchenne muscular dystrophy) patient that lacks the dystrophin gene. See page 42 of the specification of the provided machine translation of foreign priority document JP2015-005447.
	Regarding claim 30, col. 28, lines 27-33, disclose that the iPS cell is induced from a somatic cell of a DMD (Duchenne muscular dystrophy) patient that lacks the dystrophin gene, and wherein the normal dystrophin gene is transferred to the iPS cell. See page 42 of the specification of the provided machine translation of foreign priority document JP2015-005447. That is, Saito discloses genetically modifying the iPS cell to express dystrophin in order to generate skeletal muscle progenitor cells (i.e. “myoblast cells”) that express dystrophin. Under the broadest reasonable interpretation, this step taught by Saito reads on the recited step of “genetically altering the myoblast 
	Regarding claims 31-32, patent claim 10 recites wherein the cells are contacted with SB431542 in steps (1) through (5). See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447.


	Claims 33-34 are rejected under 35 U.S.C. 103 was being unpatentable over U.S. Patent 10,620,109 B2 to Saito et al. (issued: April 2020; foreign priority to Japanese Patent Application JP2015-005447 filed January 2015); in view of Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission; Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; and Mayeuf-Louchart et al. “Notch regulation of myogenic versus endothelial fates of cells that migrate from the somite to the limb”, PNAS (June 2014), Vol. 111, No. 24, 8844-8849, of record in IDS, as applied to claims 26-32 above; in further view of R&D Systems, “N-2 Plus Media Supplement”, accessed 07/15/2021, retrieved from: https://www.rndsystems.com/products/n-2-plus-media-supplement [evidentiary reference]; Shelton et al. “Derivation and Expansion of PAX7-Positive Muscle Progenitors from Human and Mouse Embryonic Stem Cells” Stem Cell Reports (September 2014), Vol. 3. 516–529, of record in IDS; and	
	Regarding claims 33-34, paragraph [0049] of the instant specification discloses that N2 medium comprises DMEM, putrescine, progesterone, glucose, sodium bicarbonate, insulin, sodium  glucose, sodium bicarbonate, insulin, selenite, and transferrin, as evidenced by R&D systems. In other words, the elements recited in dependent claims 33-34 refer to a commercially available medium composition known as N2 medium.
Satio suggests that the basal medium may be Dulbecco's modified Eagle's Medium (DMEM) and that the basal medium may further comprise N2 supplement. See col. 20, lines 15-41. See also page 29 of the provided machine translation of foreign priority document JP2015-005447. Prior to the effective filing date of the instantly claimed invention, Shelton is considered relevant prior art for teaching a method of preparing skeletal myogenic cells by treating human embryonic cells with CHIR99021 followed by FGF2 and N2 supplements (see Abstract). In particular, Shelton teaches that N2 supplemented media can “enhance the terminal differentiation of myoblasts and myocytes, which would ensure MPCs [muscle progenitor cells] are capable of complete myogenesis in vitro” (page 517, col. 1). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to use N2 medium (which comprises DMEM, putrescine, progesterone, glucose, sodium bicarbonate, insulin, sodium selenite, and transferrin) in the method taught by Satio with a reasonable expectation of success because N2 medium is a commercially available media composition recognized in the art to enhance the myogenesis of muscle progenitor cells, as taught by Shelton. An artisan would be motivated to use N2 medium because Shelton teaches that N2 supplemented media can “enhance the terminal differentiation of myoblasts and myocytes, which would ensure MPCs [muscle progenitor cells] are capable of complete myogenesis in vitro” (page 517, col. 1).



Response to Arguments
	Applicant’s remarks filed 06/22/2021 have been carefully considered, but are not found persuasive. 
	Applicant argues that the cited prior art does not teach or suggest use of DAPT, and that the instant application demonstrates that DAPT treatment promotes myogenic differentiation. Applicant further describes Applicant’s working example as represented by Figures 6O-6R. See pages 8-9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
	As an initial matter, it is noted that the use of DAPT is a new limitation not previously considered before the mailing of this Office action. Mayeuf-Louchart is cited in the new grounds of rejection set forth above for teaching that DAPT treatment promotes myogenic differentiation.
Second, it is noted that Applicant’s working example is not commensurate in scope with the instant claims. The instant claims recite a single method step of contacting a “progenitor cell” with a “WNT agonist” and DAPT. In contrast, Applicant’s working example, describes a method comprising:
a step of contacting hESCs/hiPSCs with 10 µM CHIR99021 for 4 days;
followed by a step of contacting the cells with 3 µM of DAPT for at least 4 days.
See Figures 6O to 6R (legend in paragraph [0022]); and see paragraph [0049].
In particular, it is noted that the claims recite a single step of contacting progenitor cells with both a WNT agonist and DAPT; however, Applicant’s working example describes a first step of contacting the progenitor cell with CHIR99021 (WNT agonist), followed by a second step of contacting the cells with DAPT. A fuller discussion of the instant claims and Applicant’s working example is provided above in the rejection under 35 U.S.C. 112(a).

Applicant further argues that the inventors of the instant application also developed a medium suitable for the method, and particularly notes the inclusion of putrescine and progesterone in the medium. See page 10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.
In this case, as set forth in the body of the rejection, the medium composition described in new claims 33-34 merely refers to a commercially available, chemically defined cell culture media known in the art as N2 supplemented media. Furthermore, N2 supplemented media has previously been used to promote myogenesis, as taught by Shelton.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633